THE STATE OF TEXAS
                        MANDATE
                    *********************************************

TO THE 294TH DISTRICT COURT OF VAN ZANDT COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 22nd
day of July, 2015, the cause upon appeal to revise or reverse your judgment between

                   SOUTHERN METHODIST UNIVERSITY, Appellant

                       NO. 12-15-00117-CV; Trial Court No. 10-00927

                                     By per curiam opinion.

                           RIO BRAZOS ENERGY CO., Appellee

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came on to be heard on the joint motion to set aside the judgment of the
trial court without regard to the merits and remand the case to the trial court for rendition of
judgment in accordance with the parties’ settlement agreement, and the same being considered, it
is hereby ORDERED, ADJUDGED and DECREED by this Court that the motion to set aside the
trial court’s judgment without regard to the merits be granted, the trial court’s judgment be, and
hereby is, set aside, and the case is remanded to the trial court for rendition of judgment in
accordance with the parties’ agreement. It is further ORDERED, ADJUDGED and DECREED
that all costs of this appeal are hereby adjudged against the appellant, SOUTHERN
METHODIST UNIVERSITY, for which execution may issue, and that this decision be
certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 18th day of September, 2015.
PAM ESTES, CLERK


By: _______________________________
    Chief Deputy Clerk